COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                            NO. 02-15-00387-CV


LUREA HORNBUCKLE                                                 APPELLANT

                                      V.

STATE FARM INSURANCE AND                                         APPELLEES
DAVID KIRKPATRICK


                                   ----------

         FROM COUNTY COURT AT LAW NO. 2 OF TARRANT COUNTY
                   TRIAL COURT NO. 2015-005432-2

                                   ----------

                       MEMORANDUM OPINION1

                                   ----------

                               I. INTRODUCTION

     In seven issues, Appellant Lurea Hornbuckle, proceeding pro se,

challenges the trial court’s summary judgment in favor of Appellees State Farm

Insurance and David Kirkpatrick. Because none of Hornbuckle’s seven issues is


     1
      See Tex. R. App. P. 47.4.
adequately briefed in accordance with Texas Rule of Appellate Procedure 38.1,

we will affirm.

                   II. FACTUAL AND PROCEDURAL BACKGROUND

      Hornbuckle insured a home located at 4725 Aramis Drive, Arlington,

Texas, (the Property) with State Farm. Hornbuckle filed suit against State Farm

and insurance adjuster Jerry Thompson in the 352nd District Court in Tarrant

County for two claims arising under the policy:       claim number 43-1C00-262

(which is not involved in this appeal) pertained to water damage to the Property

on or about May 28, 2012; and claim number 43-20M3-0024 pertained to

damage to personal property that was moved from the Property to a storage

facility in Mansfield on or about June 7, 2013.

      In December 2013, Hornbuckle and her son executed a settlement

agreement and release of all claims, which included the following:

             FOR AND IN CONSIDERATION of the delivery of one or more
      checks      to    LUREA      HORNBUCKLE           and/or      WILLIAM
      HORNBUCKLE, JR. (the Undersigned) and the Law Firm of Caleb
      Moore, PLLC, in the total aggregate sum of FIFTEEN THOUSAND
      and NO/100 DOLLARS ($15,000.00) the receipt and sufficiency of
      which is hereby acknowledged, the Undersigned does hereby
      release and forever discharge STATE FARM LLOYDS, JERRY
      THOMPSON[,] and DAVID KIRKPATRICK, . . . (the Released
      Parties) of and from any and all claims, demands, damages,
      actions[,] or causes of action that are or could be asserted by the
      Undersigned in this lawsuit or in any way relating to or arising on
      account of damages that occurred on or before the date this lawsuit
      was filed and on or after the date this lawsuit was filed, including but
      not limited to claims for damage arising under policy number 58-BR-
      2033-9 and identified as claim numbers: 43-1C00-262 and 43-
      20M3-024.


                                         2
            ....

            The Undersigned further agrees to dismiss all claims against
      the Released Parties as described above and in this lawsuit with
      prejudice to re-filing of same.

             The Undersigned understands and agrees that the purpose of
      this Settlement Agreement and Release of All Claims is to forever
      compromise, settle, and release any and all claims that are or could
      be asserted by the Undersigned against the Released Parties as
      described above. It is further understood that this is a FULL AND
      FINAL RELEASE and settlement of all past, present[,] and future
      claims, demands, obligations, actions[,] or causes of action of every
      nature and kind whatsoever, whether known or unknown, suspected
      or unsuspected, now and forever against the Released Parties,
      identified herein as Claim No. 43-1C00-262 and Claim No. 43-20M3-
      024.

Hornbuckle’s signature and her son’s signature appear on the settlement

agreement and release, and both signatures are separately notarized.          State

Farm tendered a check in the amount of $15,000.00 made payable to “Law

Office Of Caleb Moore In Trust For Lurea Hornbuckle,” and Caleb Moore

endorsed the check.

      On December 23, 2013, the 352nd District Court signed an agreed order of

dismissal and ordered that Hornbuckle’s suit against State Farm and adjuster

Thompson be dismissed with prejudice.           The order was approved by

Hornbuckle’s attorney Caleb Moore.

      Approximately one year later, on February 3, 2015, Hornbuckle filed suit in

Justice of the Peace Court Precinct No. 8 (JP court) against Appellees for claims

arising from the handling and the alleged nonpayment of claim number 43-20M3-



                                       3
024. Appellees2 filed a general denial and asserted the affirmative defense of

settlement and release. In due course, Appellees filed a motion for summary

judgment on all of Hornbuckle’s claims and causes of action, which the JP court

granted.

       Hornbuckle sought de novo review before the county court at law (the trial

court).    Appellees moved for summary judgment on Hornbuckle’s causes of

action and on their affirmative defense of settlement and release. In support of

their motion for traditional summary judgment, Appellees attached summary-

judgment evidence establishing the release of all claims related to claim number

43-20M3-024 for the June 7, 2013 water damage, the settlement payment of

$15,000, and the dismissal of Hornbuckle’s prior suit on claim number 43-20M3-

024 that she had filed in the 352nd District Court. Hornbuckle filed a response

and attached checks from State Farm that predated the settlement agreement.

The trial court thereafter granted Appellees’ motion for summary judgment.

                               III. INADEQUATE BRIEFING

       In her first amended brief,3 Hornbuckle purports to raise seven issues. The

arguments under each of the issues presented are repetitive; do not necessarily


       2
       State Farm Llloyds answered and filed special exceptions in the trial court
pointing out that Hornbuckle had incorrectly named and sued State Farm
Insurance.
       3
         The clerk of our court sent a letter to Hornbuckle after she tendered her
initial brief for filing with this court notifying her of the deficiencies in her brief and
requesting that she file an amended brief.

                                            4
correspond to the issues; and are, for the most part, incoherent.4 Under her first

issue, Hornbuckle seems to argue that the summary-judgment procedure utilized

by the trial court to dispose of the case deprived of her of due process and her

right to a trial by jury.5 Under her second issue, Hornbuckle appears to argue

that the evidence regarding the inspection performed in claim number 43-20M3-

024 constituted hearsay; however, any evidence related to the inspection

performed in claim number 43-20M3-024 was presented when that claim was

resolved in the 352nd District Court, not the trial court. Under her third issue,


      4
       As an example, we set forth the following from page 17 of her brief, in
which Hornbuckle presents her second issue and her one-sentence argument
under that issue:

      MISREPSENTATION OF THE MATERIAL FACTS OF
      CIRCUMSTANCES , USING DECEIT UPON THE COURT
      TO MAKE BELIEVE YEAR MAY 28, 2012 CLAIM IS PART
      OF YEAR LATER JUNE 07,2013 CLAIM, “FRAUDULENT
      SETTLEMENT AGREEMENT WITH RELEASE OF ALL
      CLAIMS , FRAUDULENT NOTARY SEAL,DECEIT UPON
      COURT FOR DISMISSAL, CONCEALMENT OF
      EVIDENCE.

      State Farm Lloyds & Jerry Thompson and Legal Counsel
      knowingly a new claim was filed one year later,” June 07,
      2013 Claim NO 43-20M3 -024 damage to personal property
      moved to a storage facility, 5105 Mansfield Highway Fort
      Worth, Texas 76119, Claim Acknowledged and Inspection
      set up by Adjuster David Kirkpatrick using deceit upon the
      Court Have not presented “EVIDENCE , only Hearsay.
      5
       See Parklane Hosiery Co., Inc. v. Shore, 439 U.S. 322, 336, 99 S. Ct.
645, 654 (1979) (noting that procedural devices such as summary judgment and
directed verdict do not violate the federal constitution’s right to jury trial in civil
cases).

                                          5
Hornbuckle appears to complain about how her attorney handled the $15,000

check made payable to him from State Farm. In her fourth issue, Hornbuckle

apparently complains of a vexatious litigant ruling from the 352nd District Court.

Under her fifth issue, Hornbuckle contends that Appellees’ attorneys violated “the

Rules of Law, commit[ted] Fraud upon the Court and Corrupt[ed] the legal

system Ethical Standard” by filing a motion for traditional summary judgment in

an “attempt to avoid Trial by Jury.” Under her sixth issue, Hornbuckle appears to

argue that all of Appellees’ summary-judgment evidence was false and meant for

deceit. Under her seventh issue, Hornbuckle reiterates that Appellees’ attorneys

violated some unnamed rule by filing a motion for summary judgment because

they were “attempting to avoid [the] time and expense of Trial and [to] eliminate

the risk of losing at Trial and [to] avoid discovery Evidence.” She cites no case

law in support of any of her issues.

      Although we liberally construe pro se briefs, litigants who represent

themselves are held to the same standards as litigants represented by counsel.

See Mansfield State Bank v. Cohn, 573 S.W.2d 181, 184–85 (Tex. 1978). To

hold otherwise would give pro se litigants an unfair advantage over litigants with

an attorney. Id. The Texas Rules of Appellate Procedure require that a brief

“contain a clear and concise argument for the contentions made, with appropriate

citations to authorities and to the record.” Tex. R. App. P. 38.1(i); ERI Consulting

Eng’rs, Inc. v. Swinnea, 318 S.W.3d 867, 880 (Tex. 2010) (recognizing that “[t]he

Texas Rules of Appellate Procedure require adequate briefing.”). The appellate

                                         6
court has no duty to brief issues for an appellant. Mullendore v. Muehlstein, 441
S.W.3d 426, 429 (Tex. App.––El Paso 2014, pet. abated). In the absence of

appropriate record citations or a substantive analysis, a brief does not present an

adequate appellate issue. Magana v. Citibank, N.A., 454 S.W.3d 667, 680–81

(Tex. App.––Houston [14th Dist.] 2014, pet. denied) (deeming issue waived due

to inadequate briefing); WorldPeace v. Comm’n for Lawyer Discipline, 183
S.W.3d 451, 460 (Tex. App.––Houston [14th Dist.] 2005, pet. denied) (holding

failure of appellant’s brief to offer argument, citations to record, or citations to

authority waived issue on appeal); Devine v. Dallas Cty., 130 S.W.3d 512, 513–

14 (Tex. App.––Dallas 2004, no pet.) (holding party failing to adequately brief

complaint waived issue on appeal); see also Fredonia State Bank v. Gen. Am.

Life Ins. Co., 881 S.W.2d 279, 284–85 (Tex. 1994) (recognizing long-standing

rule that error may be waived due to inadequate briefing). An appellant must

discuss the facts and the authorities relied upon as may be requisite to maintain

the point at issue. Tesoro Petroleum Corp. v. Nabors Drilling USA, Inc., 106
S.W.3d 118, 128 (Tex. App.––Houston [1st Dist.] 2002, pet. denied). “This is not

done by merely uttering brief conclusory statements, unsupported by legal

citations.” Id.

      Because Hornbuckle has failed to adequately brief her issues, even after

being notified of the deficiencies in her initial appellate brief, we hold that the

seven issues she purports to raise have been waived, and we overrule them.



                                         7
                              IV. CONCLUSION

     Having overruled all of Hornbuckle’s issues, we affirm the trial court’s

judgment.

                                               PER CURIAM

PANEL: WALKER, MEIER, and GABRIEL, JJ.

DELIVERED: October 13, 2016




                                     8